Exhibit 99.1 FibroGen Reports Financial Results for the Third Quarter of 2016 and Provides Corporate Update – Completes Enrollment of Roxadustat Phase 3 Studies in China for Anemia in CKD – – Conference Call and Webcast to be Held Today at 4:30 p.m. Eastern Time/1:30 p.m. Pacific Time–– SAN FRANCISCO—November 8, 2016 FibroGen, Inc. (NASDAQ: FGEN), a research-based biopharmaceutical company, today reported financial results for the quarter ended September 30, 2016 and provided an update on the company’s recent developments. “The completion of enrollment in our Phase 3 roxadustat studies in China is a significant milestone for FibroGen and our first-in-class small molecule treatment for anemia. We are gratified to be able to advance this promising new therapeutic for patients with chronic kidney disease,” said Thomas B. Neff, FibroGen’s Chief Executive Officer. “In collaboration with our world-class partners, AstraZeneca and Astellas, we have substantially expanded the reach of our global development programs, while efficiently managing use of our resources.” Recent Developments
